NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: June 1, 2022


                            S22A0171. JORDAN v. STATE.


       COLVIN, Justice.

       Orlando Jordan appeals his conviction for malice murder

arising out of the 2014 shooting death of Antoniyo Wiggins. 1 On

appeal, Jordan claims that the evidence was insufficient to support

his conviction and that the trial court improperly admitted certain




       1 The crime occurred on March 22, 2014. On September 20, 2019, a
Fulton County grand jury indicted Jordan on charges of malice murder (Count
1), felony murder predicated on aggravated assault with a deadly weapon
(Count 2), and two counts of felony murder predicated on possession of a
firearm by a convicted felon (Counts 3 and 4). At a jury trial held from
February 18 to 25, 2020, the jury found Jordan guilty of all four counts. The
trial court sentenced Jordan to serve a life sentence in prison without the
possibility for parole for Count 1, and the remaining counts were vacated by
operation of law. See Malcolm v. State, 263 Ga. 369, 372-373 (5) (434 SE2d
479) (1993). On February 27, 2020, Jordan filed a motion for new trial, which
he amended on September 4, October 26, and November 6, 2020. The trial
court conducted a hearing on the amended motion for new trial on November
10, 2020. The trial court denied Jordan’s motion for new trial on August 25,
2021. The case was docketed to this Court’s term beginning in December 2021
and submitted for a decision on the briefs.
evidence at trial. For the reasons that follow, we affirm.

     1.   Jordan alleges that the evidence presented at trial was

constitutionally insufficient to support his conviction for malice

murder. When evaluating the sufficiency of the evidence as a matter

of constitutional due process, the proper standard of review is

whether a rational trier of fact could have found the defendant guilty

beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979). This Court views

the evidence in the “light most favorable to the verdict, with

deference to the jury’s assessment of the weight and credibility of

the evidence.” Hayes v. State, 292 Ga. 506, 506 (739 SE2d 313)

(2013) (citation and punctuation omitted). The jury’s resolution of

these issues “adversely to the defendant does not render the

evidence insufficient.” Graham v. State, 301 Ga. 675, 677 (1) (804

SE2d 113) (2017) (citation and punctuation omitted).

     Viewed in this light, the evidence presented at trial showed

that, at all relevant times, Jordan and Wiggins lived in neighboring

apartments in the same complex in Atlanta. Wiggins shared an

                                  2
apartment with his wife; his sister, Angela; and Mario Jones,

Angela’s boyfriend. Jones and Jordan were friendly and spent time

together working on Jordan’s car and dirt bikes. In February or

March 2014, Wiggins expressed an interest in one of Jordan’s dirt

bikes and, shortly thereafter, one of Jordan’s dirt bikes was stolen

by a prospective buyer during a test drive.

     On the morning of March 22, 2014, Wiggins got into a fight

with Jones, which led to the police being called to the residence.

Jones and Angela left before the police arrived and walked to

Jordan’s apartment. The police responded to the domestic dispute

call and spoke with Wiggins, after which Wiggins left the apartment

complex on foot between 6:30 and 7:00 a.m., heading in the direction

of Martin Luther King, Jr. Drive. Jordan, Jones, and Angela all left

Jordan’s apartment.     Jones and Angela returned to Wiggins’

apartment, and Jordan got into his car and drove out of the complex.

     At approximately 7:00 a.m., a sheriff’s deputy stopped at a

traffic light near 2950 Martin Luther King, Jr. Drive and heard

gunshots coming from the nearby railroad tracks. The deputy saw

                                 3
muzzle flashes through the bushes. He then saw Wiggins run across

the road and fall to the ground as more shots were fired. The deputy

approached Wiggins and could not find a pulse. There was a 7.62-

caliber shell casing near Wiggins’ body and additional shell casings

on a dirt path near the railroad tracks. In all, the police collected 24

7.62-caliber shell casings, nine of which were Wolf brand casings.

The recovered shell casings and projectiles were sent to the Georgia

Bureau of Investigation for analysis. A firearms expert determined

that all 24 bullets were fired from either an SKS or AK-47 rifle and

that all bullets were fired from the same weapon.          An autopsy

revealed that Wiggins died after sustaining 15 gunshot wounds. The

forensic pathologist opined at trial that Wiggins’ wounds were

caused by a high-velocity rifle.

     While investigating the crime scene, police located a 1999

Mitsubishi Diamente parked in the lot of a nearby apartment

complex. Despite the cold weather, the car was still warm to the

touch. The car had a “for sale” sign in the window that identified

the owner as “Orlando” and provided a phone number that was later

                                   4
traced to Jordan.   The police later confirmed that the car was

registered to Jordan. A witness told police that she observed two

men exit the Mitsubishi after parking it that morning. One of the

men carried a rifle as he headed toward the railroad tracks. The

witness heard approximately 25 gunshots and then saw one man

run back to the car with “a big, long gun,” which he threw under the

parked car before running from the scene. Three witnesses testified

that they had seen Jordan with a large gun in his possession prior

to the murder, and one witness specifically identified the weapon as

an AK-47.    The murder weapon was not recovered, and Jones

testified that, on the day after the murder, Jordan came to see him

while holding a long gun and bragged “they didn’t get my gun.”

     Police obtained a video surveillance recording from Jordan’s

apartment complex showing his car driving out of the complex

shortly before the murder. A video surveillance recording from the

apartment complex near the murder also showed Jordan’s car

entering the apartment’s parking lot at 6:48 a.m, about ten minutes

before the shooting. Cell phone records showed that Jordan’s phone

                                 5
was in close proximity to the crime scene at the time of the shooting.

     After the shooting, Jordan showed up at a friend’s house and

appeared panicked. Jordan admitted to the friend that he had just

confronted and shot a man near the railroad tracks along Martin

Luther King, Jr. Drive because he believed the man had stolen a dirt

bike from him. Jordan then asked his friend to temporarily hide a

“large gun” for him in her home, which Jordan returned later that

day to retrieve.

     Finally, the State presented evidence that, four months prior

to the murder, a police officer’s apartment was burglarized wherein

the intruders stole an AK-47 and multiple containers of

ammunition, including nine Wolf brand 7.62-caliber cartridges. The

parties further stipulated that Jordan was a convicted felon at the

time of Wiggins’ murder.

     Jordan argues that the evidence was insufficient as a matter of

law because the State presented no direct or circumstantial evidence

of his involvement in the murder and, thus, failed to prove his guilt

beyond a reasonable doubt. We disagree. When viewed in the light

                                  6
most favorable to the verdict, the evidence presented at trial,

particularly the evidence that Wiggins was shot 15 times while

running away, was sufficient as a matter of constitutional due

process to authorize a rational jury to find Jordan guilty beyond a

reasonable doubt of the malice murder of Wiggins. See OCGA § 16-

5-1 (a) (defining malice murder); Watkins v. State, 278 Ga. 414, 414

(1) (603 SE2d 222) (2004) (concluding there was sufficient evidence

to support a malice murder conviction where the victim was killed

by multiple gunshot wounds while running away). 2

      2. Jordan argues that the trial court abused its discretion by

admitting testimony regarding the dirt bike stolen from Jordan

prior to the murder, and testimony and physical evidence related to

the burglary of the police officer’s apartment that occurred prior to

the shooting. “Decisions regarding [the relevance of evidence] are



      2 Jordan also argues that the trial court abused its discretion when it
declined to grant a new trial pursuant to the general grounds set forth in
OCGA §§ 5-5-20 and 5-5-21. “However, our review of a trial court’s denial on
the general grounds is limited to review of the sufficiency of the evidence under
Jackson.” Poole v. State, 312 Ga. 515, 520 n.3 (863 SE2d 93) (2021). For the
reasons discussed above, the evidence was sufficient to support Jordan’s
conviction.
                                       7
committed to the sound discretion of the trial court.” Smith v. State,

299 Ga. 424, 429 (2) (b) (788 SE2d 433) (2016). Evidence is relevant

if it “[has] any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less

probable than it would be without the evidence.” OCGA § 24-4-401.

“The standard for relevant evidence is a liberal one, and such

evidence is generally admissible even if it has only slight probative

value.” McClain v. State, 303 Ga. 6, 10 (3) (810 SE2d 77) (2018)

(punctuation omitted). “Relevant evidence still may be excluded if

‘its probative value is substantially outweighed by the danger of

unfair prejudice.’” Id. (quoting OCGA § 24-4-403 (“Rule 403”)). A

“trial court’s discretion to exclude evidence under Rule 403 is an

extraordinary remedy which should be used only sparingly,” because

the “major function of Rule 403 is to exclude matter[s] of scant or

cumulative probative force, dragged in by the heels for the sake of

its prejudicial effect.” Hood v. State, 299 Ga. 95, 102-103 (4) (786

SE2d 648) (2016) (citations and punctuation omitted). With these

principles in mind, we review Jordan’s claims.

                                  8
     (a) The dirt bike testimony.

     During the State’s case-in-chief, the prosecutor elicited

testimony from four separate witnesses whose combined testimony

established that, prior to the murder, Jordan owned multiple dirt

bikes, Wiggins had expressed an interest in purchasing one of the

dirt bikes, and one of Jordan’s dirt bikes was stolen by a prospective

buyer during a test drive. Jordan objected to the testimony of these

witnesses, alleging that the theft of one of his dirt bikes was

irrelevant. The trial court found this testimony was relevant and

admissible because it tended to show Jordan’s motive for the

shooting. Jordan alleges that this was error.

     “Though motive is not an essential element of any offense,

evidence of motive is generally relevant in murder prosecutions.”

Calhoun v. State, 308 Ga. 146, 153 (2) (c) (iii) (839 SE2d 612) (2020).

Here, Jordan’s potential motive for shooting Wiggins was relevant

and particularly probative, given that only a matter of weeks had

passed between the bike being stolen and Wiggins’ murder, and the

evidence that Jordan admitted shooting someone he believed had

                                    9
stolen one of his dirt bikes. Based on the foregoing, the probative

value of the evidence was not substantially outweighed by any

alleged unfair prejudice. Therefore, the trial court did not abuse its

discretion in admitting this testimony at trial. 3

      (b) The burglary evidence.

      Before trial, Jordan filed a motion in limine seeking to exclude

evidence, namely a rifle and shell casings stolen from a police

officer’s apartment, which, the State alleged, were used in Wiggins’

murder.     Jordan argued, in part, 4 that the evidence should be

excluded on relevance grounds. The State proffered evidence that

the AK-47 and ammunition stolen from Officer Jerome Jones’

apartment were relevant because Jordan had been seen in

possession of an AK-47 prior to the murder and an AK-47 was the

possible murder weapon in this case.             Additionally, the stolen



      3  In his brief, in addition to making the relevance and Rule 403
arguments discussed above, Jordan cites to OCGA § 24-4-404, but does not
make any legal or factual argument in support of this citation.
       4 As with the previous enumeration, in his brief, Jordan also cites to

OCGA § 24-4-404 but does not make any legal or factual argument in support
of this citation. Jordan also raised a discovery issue in his motion in limine,
but that issue is not raised on appeal.
                                      10
ammunition had ballistic similarities to the shell casings recovered

from the crime scene.     The court found that the evidence was

relevant and denied the motion.

     At trial, Officer Jones testified that an AK-47 and multiple

cans of 7.62-caliber ammunition were stolen during a burglary of his

apartment on November 14, 2013. Officer Jones also testified that

Ralph Williams, Jordan’s known associate, was Jones’ neighbor at

the time his apartment was burglarized.       The State also called

Detective Kevin Leonpacher, who testified that he compared the 24

7.62-caliber shell casings from the crime scene with the 7.62-caliber

ammunition stolen from Officer Jones’ apartment, and that nine of

the casings found were the same brand (Wolf) as those stolen in the

burglary. Nine 7.62-caliber Wolf cartridges were missing from an

ammunition box that was opened during the burglary of Officer

Jones’ apartment. The State introduced five photographs of the

empty boxes of ammunition from the burglary at trial, and Jordan

objected to the photographs as hearsay and renewed his relevance

and prejudice objections. The trial court overruled both objections,

                                  11
which Jordan alleges was error. We disagree.

     Regarding the hearsay objection, hearsay “means a statement,

other than one made by the declarant while testifying at the trial . .

. offered in evidence to prove the truth of the matter asserted.”

OCGA § 24-8-801 (c). For hearsay purposes, a “statement” is either

an “oral or written assertion or nonverbal conduct of a person.”

OCGA § 24-8-801 (a). The admission of the physical evidence here

did not fit the definition of hearsay.

     Further, the introduction of the burglary evidence was relevant

and probative. The weapon and ammunition were stolen just four

months prior to the murder, they were the same caliber used in

Wiggins’ murder, the exact number of Wolf brand cartridges stolen

were found at the murder scene, and Jordan’s known associate lived

next door to where the burglary occurred. Because the evidence

provided a connection between the items stolen during the burglary

with the potential murder weapon, and the probative value of that

evidence was not substantially outweighed by any unfair prejudicial

effect, the trial court did not abuse its discretion in admitting this

                                   12
evidence at trial.

     Judgment affirmed. All the Justices concur.




                               13